Exhibit 10.1

PURCHASE AND SALE AGREEMENT

 

1. PARTIES: In this Purchase and Sale Agreement (this “Contract”), STERLING
BANK, a Texas banking corporation (“Seller”), agrees to sell and convey to FIRST
STATES GROUP, L.P., a Delaware limited partnership (“Buyer”), and Buyer agrees
to buy from Seller the Property for the consideration and upon and subject to
the terms, provisions, and conditions hereinafter set forth.

Buyer acknowledges and agrees that the mailing, delivery or negotiation of this
Contract by Seller or its agents or attorneys shall not be deemed an offer by
Seller to enter into this transaction or to enter into any other relationship,
whether on the terms contained herein or on any other terms. This Contract shall
not be binding upon Seller, nor shall Seller have any obligations or liabilities
nor Buyer any rights with respect hereto, unless and until Seller has executed
and delivered this Contract to the Title Company (hereinafter defined).

 

2. PROPERTY: Those certain sixteen (16) tracts of real property described on
Exhibit A-1 through A-16 attached hereto (each a “Tract” and collectively, the
“Land”) together with (except as provided below) all buildings, improvements,
fixtures, and all property of every kind and character and description owned by
Seller located on, attached to, or used in connection with the Land (the
“Improvements”); together with all of Seller’s rights, titles, and interests in
and to all of the following: (a) privileges, and appurtenances pertaining to the
Land, (b) the Tenant Leases (hereinafter defined), (c) adjacent streets, alleys,
or rights-of-way, (d) licenses and permits, (e) water and wastewater
reservations and other utilities appurtenant to the Land, and (f) all plans,
drawings, specifications and surveys with respect to the Land (collectively, the
“Intangibles”); Seller’s interest in any and all service, maintenance, and other
contracts (“Service Contracts”) relating to the ownership or operation of the
Multi-Tenant Properties (defined below); Seller’s interest in any tangible
personal property and fixtures located on, attached to, or used in connection
with the Land (save and except the Retained Property [defined below], herein
called the “Included Personal Property”); the Land and all of the above herein
collectively called the “Property”. The Tracts described on Exhibits A-1, A-2
and A-3 are sometimes herein called the “Multi-Tenant Properties”; the Tracts
described on Exhibits A-4 through A-16 are sometimes herein called the “Single
Tenant Properties”.

Notwithstanding the foregoing, (1) in no event shall the “Property” include any
of the following (collectively, the “Retained Property”): (a) any rights in the
name “Sterling Bank”, its corporate logo, or any derivation or combination
thereof, (b) any rights in or to the equipment, furnishings, furniture or other
personal property of Seller which, pursuant to the provisions of the
Multi-Tenant Properties Leases (defined in Section 5 below) or the Single Tenant
Properties Leases (defined in Section 5 below) may be removed by Seller from the
leased premises upon the expiration or sooner termination of each of the
Multi-Tenant Properties Leases or the Single Tenant Properties Leases, and
(c) any cash, business records, data, business or permits to operate Seller’s
banking or other businesses. Ownership of all of the Retained Property shall
remain with Seller.

 

3. CONTRACT SALES PRICE: The total sales price (“Sales Price”) for the Property
shall be the sum of $28,310,219.00 to be paid at Closing (defined below) in
cash.



--------------------------------------------------------------------------------

4. EARNEST MONEY: Within one (1) business day following the Effective Date
(which is the date of receipt of the fully executed Contract by Title Company as
shown on page below titled “Contract Receipt”), Buyer shall deliver to
Ameripoint Title Company, 1333 West Loop South, #100, Houston, Texas 77027,
Attention: Mr. Doug Dabbs, Telephone: 713/623-0150 (“Title Company”),
$750,000.00 in cash (the “Earnest Money”) as earnest money. At Closing, the
Earnest Money shall be applied to the Sales Price. Notwithstanding anything
contained herein to the contrary, should this Contract terminate for any reason
and Buyer be entitled to a return of the Earnest Money, $100.00 of the Earnest
Money (“Independent Contract Consideration”) of the Earnest Money shall be
non-refundable and shall be paid over to and retained by Seller as independent
consideration for the execution and delivery of this Contract and for the
inspection rights and options granted to Buyer herein. Buyer hereby acknowledges
that any refund of the Earnest Money provided in this Contract shall be reduced
by the Independent Contract Consideration. Failure by Buyer to deliver the
Earnest Money as provided above shall render this Contract voidable at the
option of the Seller.

 

5. CLOSING: The closing of the sale (the “Closing”) shall take place through an
escrow with the Houston offices of the Title Company at 10:00 a.m., Houston,
Texas local time, on the first to occur of (x) fifteen (15) days following the
expiration of the Feasibility Period (defined in Section 6 below) and
(y) December 15, 2006 (the “Closing Date”).

 

  A. At the Closing (or in the case of the Title Policy [hereinafter defined]
within twenty (20) days after Closing), Seller shall deliver to Buyer, at
Seller’s sole cost and expense, the following:

 

  (1) A duly executed and acknowledged Special Warranty Deed (the “Deed”) in the
form of Exhibit “C” conveying the Land, free and clear of any and all liens,
encumbrances, conditions, easements, assessments, reservations and restrictions,
except for the Permitted Exceptions (hereinafter defined);

 

  (2) An Owner Policy of Title Insurance (the “Owner Title Policy”) issued by
the Title Company in the full amount of the Sales Price, dated as of the Closing
Date, insuring Buyer’s fee simple title to the Land to be good and indefeasible
subject only to the Permitted Exceptions and the standard printed exceptions
contained in the standard, base form of owner title policy issued in the State
of Texas;

 

  (3) A bill of sale (the “Bill of Sale”) in the form of Exhibit “D” attached
hereto conveying Seller’s interests in all of the Included Personal Property on
the Land;

 

  (4) In respect to each of the Multi-Tenant Properties, an assignment and
assumption agreement with respect to each of the Tenant Leases, Service
Contracts and Intangibles (the “Assignment of Leases and Service Contracts”) in
the form of Exhibit “E” attached hereto, whereby Seller assigns all of its
rights and interests therein to Buyer and Buyer assumes Seller’s obligations
accruing on or after the Closing under the Tenant Leases, Service Contracts and
Intangibles;



--------------------------------------------------------------------------------

  (5) A non-foreign affidavit in the form of Exhibit “F” attached hereto;

 

  (6) In regard to each of the Multi-Tenant Properties, a tenant notice letter
(“Tenant Notice Letter”) in the form of Exhibit “G” attached hereto and
otherwise satisfying the requirements of the Texas Property Code and whereby
Buyer assumes Seller’s obligations for all security and other deposits made by
tenants under the Tenant Leases;

 

  (7) With regard to (i) each of the Single Tenant Properties, a separate lease
in the form of Exhibit H attached hereto, with all blanks completed with the
applicable information, as to each Single Tenant Property, therefor set forth on
Exhibit I attached hereto (each a “Single Tenant Property Lease” and
collectively, the “Single Tenant Property Leases”), (ii) each of the
Multi-Tenant Properties, a lease in the form of Exhibit H-1 attached hereto
completed with the applicable information, as to each Multi-Tenant Property,
therefor set forth in Exhibit I attached hereto (each a “Multi-Tenant Property
Lease” and collectively, the “Multi-Tenant Property Leases”), and (iii) each of
the Single Tenant Property Leases and Multi-Tenant Property Leases, the
memorandum of such lease (collectively, the “Lease Memoranda”) described
therein;

 

  (8) Evidence of its capacity and authority for the Closing of this
transaction; and

 

  (9) All other documents necessary to close this transaction including, without
limitation, those required by the Title Company, all notices of municipal
utility (or other special) districts in accordance with the Texas Water Code and
notices of restrictions as required by applicable City of Houston ordinances.

 

  B. At the Closing, at Buyer’s sole cost and expense, Buyer shall:

 

  (1) Pay to Seller the Sales Price in cash;

 

  (2) Execute and deliver the Tenant Notice Letter, and the Assignment of Leases
and Service Contracts;

 

  (3) Furnish evidence of its capacity and authority for the Closing of this
transaction;

 

  (4) Execute all other documents necessary to close this transaction including,
without limitation, notices of municipal utility (or other special) districts in
accordance with the Texas Water Code and notices of restrictions as required by
applicable City of Houston ordinances;

 

  (5) Execute and deliver to Seller the certificate attached as Exhibit “B”
hereto and hereby made part hereof; and



--------------------------------------------------------------------------------

  (6) Execute and deliver to Seller each of the Single Tenant Property Leases
and the Multi-Tenant Property Leases, and each of the Lease Memoranda.

Each Lease Memoranda shall be filed of record immediately following the Deed and
prior to any deed of trust being granted by Buyer against any of the Tracts.

 

6. FEASIBILITY STUDY AND INSPECTION: After the Effective Date, Buyer is granted
the right, on behalf of itself, its employees, agents and contractors, to
conduct a physical inspection and study of the Property during normal business
hours. Buyer shall have a period of time (such period is herein referred to as
the “Feasibility Period”) commencing on the Effective Date and ending at 5:00
pm, Houston, Texas local time, on the thirtieth (30th) day thereafter to perform
such inspection and in this regard, Buyer or its designated agents, employees or
contractors may, upon not less than one (1) business day prior notice to Seller,
enter upon the Property during normal business hours (so long as Buyer permits
Seller to accompany Buyer during such inspections) for purposes of such
inspection which may be deemed necessary by Buyer, subject to the provisions of
the immediately following paragraph hereof. If Buyer determines that the
Property is not suitable for any reason for Buyer’s intended use or purpose, or
is not in satisfactory condition, then Buyer may, by written notice to Seller,
on or before the expiration of the Feasibility Period, terminate this Contract,
in which event neither party shall have any further rights, duties or
obligations hereunder, and the Earnest Money shall be returned to Buyer. If the
written notice described in the preceding sentence is not given to Seller prior
to the expiration of the Feasibility Period, then the conditions of this
Section 6 shall be deemed to have been fully satisfied, and Buyer may not
thereafter terminate this Contract pursuant to this Section 6. In the event the
transaction described in this Contract shall not close, Buyer shall restore the
Property as near as reasonably possible to its prior condition. All inspections
and studies shall be at Buyer’s sole expense. WHETHER OR NOT THE TRANSACTION
DESCRIBED IN THIS CONTRACT SHALL CLOSE, BUYER SHALL INDEMNIFY, DEFEND AND HOLD
SELLER HARMLESS FROM AND AGAINST ALL CLAIMS, ACTIONS, DAMAGES, LIABILITY, LOSS,
COSTS, ATTORNEY’S FEES AND EXPENSES RELATED TO OR ARISING FROM SUCH INSPECTIONS
AND STUDIES, INCLUDING THOSE ARISING FROM SELLER’S NEGLIGENCE TO THE EXTENT (BUT
NO FURTHER) SELLER IS ALLEGED OR FOUND TO HAVE BEEN NEGLIGENT IN FAILING TO
SUPERVISE THE CONDUCT OF BUYER, ITS AGENTS, CONTRACTORS AND EMPLOYEES IN, ON, OR
ABOUT THE PROPERTY. The provisions of this Section 6 shall survive the Closing
or any termination or cancellation of this Contract. Notwithstanding any
contrary provision hereof, Buyer’s indemnification and restoration obligations
(and Seller’s right to enforce the same) shall, in no way be limited by the
limitations on Seller’s remedies set forth in Section 13 hereof, and Seller to
have all rights and remedies in the enforcement of Buyer’s indemnification and
restoration obligations.

Notwithstanding any other provision of this Contract, (a) at least three
(3) business days prior to performing any such inspection or study of the
Property which will involve the intrusive or destructive sampling or analysis of
any portion of the Property or its improvements (“Intrusive Investigation”),
Buyer shall provide to Seller a detailed description of the work to be performed
during the Intrusive Investigation. During the three (3) business day period
after receipt of Buyer’s description, Seller shall have the



--------------------------------------------------------------------------------

right to object to any portion of the proposed Intrusive Investigation, and
Buyer shall refrain from performing any such portion of the proposed Intrusive
Investigation. Seller or its representative shall have the right, but not the
obligation, to observe any and all activities of Buyer or its representative
during the performance of Intrusive Investigation activities; (b) Buyer’s rights
to enter into and make inspections of the Property shall be subject to such
rules and procedures as Seller may require (including, without limitation,
limiting access to and inspections of facilities within Seller’s banking
facilities such as safes, safety deposit boxes and other sensitive areas); and
(c) Buyer may not enter any portion of the Property unless and until Buyer has
provided Seller evidence that Buyer has obtained and has in effect a commercial
general liability insurance policy issued by a duly authorized insurer in the
State of Texas in the amount of $1,000,000 per occurrence and $5,000,000
aggregate, and naming Seller (through endorsements acceptable to Seller) as an
additional insured.

 

7. REAL ESTATE BROKERS: Except in respect to a separate agreement between Seller
and Newmark Southern Region LLC (the “Broker”), Buyer and Seller represent and
warrant to each other that no real estate commissions, finders’ fees or brokers’
fees have been or will be incurred in connection with the sale of the Property
by Seller to Buyer Despite the fact that Seller is paying Broker, to the extent
allowed by applicable law Buyer and Seller agree that, notwithstanding the Texas
Real Estate License Act, Broker is not Seller’s agent or in any manner acting on
Seller’s behalf, and no oral or written statements, acts or omissions of Broker
shall in any manner be binding upon or attributed to Seller. Buyer and Seller
shall indemnify, defend and hold each of the other harmless from any claim,
liability, obligation, cost or expense (including attorneys’ fees and expenses)
for fees or commissions relating to Buyer’s purchase of the Property asserted
against such party by any broker or other person other than Broker (who is to be
paid by Seller as provided hereinabove) claiming by, through or under the
indemnifying party or whose claim is based on the indemnifying party’s acts. The
indemnity obligations set forth in this paragraph shall survive the Closing or
any termination or cancellation of this Contract notwithstanding any contrary
provision hereof.

 

8. POSSESSION: The possession of the Property shall be delivered to Buyer
subject to the rights of parties in possession of the Property, the Permitted
Exceptions and Seller’s rights under the Multi-Tenant Property Leases and the
Single Tenant Property Leases.

 

9. PROPERTY CONDITION: BUYER ACKNOWLEDGES AND AGREES THAT BUYER IS EXPERIENCED
IN THE OWNERSHIP AND OPERATION OF PROPERTIES SIMILAR TO THE PROPERTY AND THAT
BUYER PRIOR TO THE CLOSING DATE WILL HAVE INSPECTED THE PROPERTY TO ITS
SATISFACTION AND IS QUALIFIED TO MAKE SUCH INSPECTION. BUYER ACKNOWLEDGES THAT
IT IS FULLY RELYING ON BUYER’S (OR BUYER’S REPRESENTATIVES’) INSPECTIONS OF THE
PROPERTY AND NOT UPON ANY STATEMENTS (ORAL OR WRITTEN) WHICH MAY HAVE BEEN MADE
OR MAY BE MADE (OR PURPORTEDLY MADE) BY SELLER OR ANY OF ITS REPRESENTATIVES AND
INCLUDING SPECIFICALLY, BUT WITHOUT LIMITATION, ANY OF THE INFORMATION SET FORTH
IN THE “STERLING BANK PORTFOLIO SALE-LEASEBACK” MARKETING MATERIALS PREPARED BY
NEWMARK CAPITAL GROUP (THE “OFFERING MATERIALS”). BUYER ACKNOWLEDGES THAT BUYER
HAS



--------------------------------------------------------------------------------

(OR BUYER’S REPRESENTATIVES HAVE), OR PRIOR TO THE CLOSING DATE WILL HAVE,
THOROUGHLY INSPECTED AND EXAMINED THE PROPERTY TO THE EXTENT DEEMED NECESSARY BY
BUYER IN ORDER TO ENABLE BUYER TO EVALUATE THE CONDITION OF THE PROPERTY AND ALL
OTHER ASPECTS OF THE PROPERTY (INCLUDING, BUT NOT LIMITED TO, THE ENVIRONMENTAL
CONDITION OF THE PROPERTY), AND BUYER ACKNOWLEDGES THAT BUYER IS RELYING SOLELY
UPON ITS OWN (OR ITS REPRESENTATIVES’) INSPECTION, EXAMINATION AND EVALUATION OF
THE PROPERTY. AS A MATERIAL PART OF THE CONSIDERATION FOR THIS CONTRACT AND THE
PURCHASE, BUYER HEREBY AGREES TO ACCEPT THE PROPERTY ON THE CLOSING DATE IN ITS
“AS IS”, “WHERE IS” CONDITION, WITH ALL FAULTS, AND WITHOUT REPRESENTATIONS AND
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW
EXCEPT ONLY THE TITLE WARRANTIES EXPRESSLY SET FORTH IN THE DEED (AND BILL OF
SALE, IF EXECUTED AND DELIVERED ON THE CLOSING DATE) DATED ON THE CLOSING DATE.
WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, IN CONNECTION WITH
THE SALE OF THE PROPERTY TO BUYER, THE SALE OF THE PROPERTY IS WITHOUT ANY
WARRANTY, AND SELLER, AND ITS OFFICERS, AGENTS, DIRECTORS, EMPLOYEES, ATTORNEYS,
CONTRACTORS AND AFFILIATES (COLLECTIVELY, “SELLER’S RELATED PARTIES”) HAVE MADE
NO, AND EXPRESSLY AND SPECIFICALLY DISCLAIM, AND BUYER ACCEPTS THAT SELLER AND
SELLER’S RELATED PARTIES HAVE DISCLAIMED, ANY AND ALL REPRESENTATIONS,
GUARANTIES OR WARRANTIES, EXPRESS OR IMPLIED, OR ARISING BY OPERATION OF LAW
(EXCEPT AS TO TITLE AS HEREINABOVE PROVIDED), OF OR RELATING TO THE PROPERTY OR
OF OR RELATING TO ANY INFORMATION CONTAINED IN THE OFFERING MATERIALS, INCLUDING
WITHOUT LIMITATION, OF OR RELATING TO: (I) THE USE, INCOME POTENTIAL, EXPENSES,
OPERATION, CHARACTERISTICS OR CONDITION OF THE PROPERTY OR ANY PORTION THEREOF,
INCLUDING WITHOUT LIMITATION, WARRANTIES OF SUITABILITY, HABITABILITY,
MERCHANTABILITY, DESIGN OR FITNESS FOR ANY SPECIFIC PURPOSE OR A PARTICULAR
PURPOSE, OR GOOD AND WORKMANLIKE CONSTRUCTION; (II) THE NATURE, MANNER,
CONSTRUCTION, CONDITION, STATE OF REPAIR OR LACK OF REPAIR OF ANY IMPROVEMENTS
LOCATED ON THE PROPERTY, ON THE SURFACE OR SUBSURFACE THEREOF, WHETHER OR NOT
OBVIOUS, VISIBLE OR APPARENT; (III) THE NATURE OR QUALITY OF CONSTRUCTION,
STRUCTURAL DESIGN OR ENGINEERING OF THE PROPERTY; (IV) THE ENVIRONMENTAL
CONDITION OF THE PROPERTY AND THE PRESENCE OR ABSENCE OF OR CONTAMINATION BY
HAZARDOUS MATERIALS, MOLD, FUNGUS OR OTHER SIMILAR ORGANISMS, OR THE COMPLIANCE
OF THE PROPERTY WITH ALL REGULATIONS OR LAWS PERTAINING TO HEALTH OR THE
ENVIRONMENT, INCLUDING BUT NOT LIMITED TO, THE COMPREHENSIVE ENVIRONMENTAL
RESPONSE, COMPENSATION AND LIABILITY ACT, THE RESOURCE CONSERVATION AND RECOVERY
ACT,

 



--------------------------------------------------------------------------------

THE CLEAN WATER ACT, THE TEXAS HEALTH AND SAFETY CODE AND THE TEXAS WATER CODE,
EACH AS MAY BE AMENDED FROM TIME TO TIME, AND INCLUDING ANY AND ALL REGULATIONS,
RULES OR POLICIES PROMULGATED THEREUNDER (“ENVIRONMENTAL LAWS”); (V) THE QUALITY
OF THE LABOR AND MATERIALS INCLUDED IN THE PROPERTY; AND (VI) THE SOIL
CONDITIONS, DRAINAGE, FLOODING CHARACTERISTICS, UTILITIES OR OTHER CONDITIONS
EXISTING IN, ON, OR UNDER THE PROPERTY. BUYER HEREBY EXPRESSLY AGREES TO ACCEPT
THE PROPERTY SUBJECT TO ALL RISKS, LIABILITIES, CLAIMS, DAMAGES AND COSTS,
INCLUDING ANY LIABILITY WITH RESPECT TO ENVIRONMENTAL LAWS (AND AGREES THAT
SELLER SHALL NOT BE LIABLE FOR ANY SPECIAL, DIRECT, INDIRECT, CONSEQUENTIAL, OR
OTHER DAMAGES) RESULTING OR ARISING FROM OR RELATED TO THE CONDITION OF THE
PROPERTY. BUYER EXPRESSLY WAIVES (TO THE EXTENT ALLOWED BY APPLICABLE LAW) ANY
CLAIMS UNDER FEDERAL, STATE OR OTHER LAW (INCLUDING, BUT NOT LIMITED TO COMMON
LAW, WHETHER SOUNDING IN CONTRACT OR TORT, AND ANY AND ALL ENVIRONMENTAL LAWS)
THAT BUYER MIGHT OTHERWISE HAVE AGAINST SELLER RELATING TO THE USE,
CHARACTERISTICS OR CONDITION OF THE PROPERTY. THE PROPERTY MAY BE LOCATED IN AN
AREA, OR BE IN A CONDITION, WHERE DAMPNESS, WEATHER CONDITIONS OR WATER
PENETRATION PROMOTE OR HAVE RESULTED IN THE PRESENCE OR GROWTH OF MOLD, MILDEW,
FUNGUS OR OTHER ORGANISMS AFFECTING THE IMPROVEMENTS WHICH MAY AFFECT HUMAN
HEALTH OR THE VALUE OF THE PROPERTY. THE PROVISIONS OF THIS PARAGRAPH SHALL
SURVIVE THE CLOSING.

Nothing in this Section 9 shall, however, modify, abridge, or affect Seller’s
representations set forth in Section 16 below, nor Buyer’s remedies in the event
of the breach thereof by Seller.

 

10. SALE EXPENSES: The following sale expenses shall be paid in cash at or prior
to the Closing:

 

  a. SELLER’S EXPENSES: All costs to provide copies of ad valorem tax
statements; 1/2 of any escrow fee; the cost of the Owner Title Policy;
preparation of the Deed; recording the Lease Memoranda; and other expenses
stipulated to be paid by Seller under other provisions of this Contract.

 

  b. BUYER’S EXPENSES: All expenses incident to any new loan to encumber the
Property (e.g., loan procurement fees, preparation of note, deed of trust, and
other loan documentation, recording fees, mortgagee title policy, prepayable
interest, credit reports); 1/2 of any escrow fee; and other expenses stipulated
to be paid by Buyer under other provisions of this Contract.

 

11. PRORATIONS: Assessments, current standby fees, taxes, rents under the Tenant
Leases for the month of Closing, and operating costs shall be prorated to the
Closing Date. Similarly, all amounts due under the Service Contracts and all
other operating



--------------------------------------------------------------------------------

expenses shall be prorated as of the date of the Closing such that Seller bears
all expenses thereof arising prior to Closing and Buyer assumes and is
responsible for all expenses thereunder arising from and after Closing. All
other income and ordinary operating expenses of the Property, including, but not
limited to, public utility charges shall be prorated as of the Closing Date. If
any rents are delinquent as of the Closing Date, the same shall not be prorated
but Buyer shall make a good faith effort to collect the same following the
Closing Date; in this regard, rents collected from tenants delinquent as of the
Closing Date shall be applied first to rents accruing under such tenant’s lease
for the period after Closing until the same are paid current and any excess
shall be remitted to Seller until the amount delinquent as of Closing has been
paid to Seller. If the actual amount of any expenses or taxes are not known as
of Closing, the parties shall prorate such items based on the best information
available to them as of Closing and an adjustment shall be made between them
following Closing in cash upon the request of either made after the actual
amounts are known. Seller shall also provide buyer a credit against the Sales
Price for all security deposits required to be returned to tenants under the
Tenant Leases (to the extent not previously applied by Seller or refunded by
Seller). Promptly following Closing, Buyer shall complete the Tenant Notice
letters, deliver them to the tenants, and provide Seller evidence thereof.
Seller reserves the right to deliver a Tenant Notice letter to each tenant. The
provisions of this section shall expressly survive Closing.

 

12. TITLE APPROVAL: Seller has caused the Title Company to deliver to Buyer a
Commitment for Title Insurance (the “Commitment”) and copies of all recorded
instruments affecting the Land and recited as exceptions in the Commitment. If
Buyer has an objection to items disclosed in the Commitment or in the Survey (as
hereinafter defined), Buyer shall have until 5:00 p.m. Houston, Texas local no
later than the expiration of the Feasibility Period (the “Objection Period”) to
make written objections to Seller. If Buyer makes such objections, Seller shall,
within two (2) days after the date of receipt of such objections, advise Buyer
in writing if it will cure any or all of the same at or before Closing (Seller
shall have no obligation to expend any money or institute any litigation in
pursuing any such efforts; provided, that, Seller shall be obligated, at Closing
to cure the effects of any mortgages or deed of trust liens against the Property
voluntarily granted by Seller and the effects of any voluntary conveyances of
interests in the Property, other than Tenant Leases, made by Seller after the
Effective Date [collectively, the “Mandatory Cure Matters”]). If Seller is
unwilling or unable to cure the objections (if Seller fails to so advise Buyer
within two (2) days after the receipt of Buyer’s written objections to title,
Seller shall be deemed to have elected not to cure the same), Buyer shall, as
its sole and exclusive remedy, elect within two (2) business days following
Seller’s notice of its unwillingness or inability to cure the objections to
either (a) terminate this Contract and the Earnest Money shall be refunded to
Buyer, and neither party shall have any further rights or obligations pursuant
to this Contract, or (b) waive the unsatisfied objections and close the
transaction with no reduction in the Sales Price. If Buyer does not deliver such
written election within such time period, then Buyer shall be deemed to have
waived the unsatisfied objections and elected to close the transaction without a
reduction in the Sales Price. If Buyer fails to timely notify Seller in writing
of any such objections during the Objection Period, it shall be deemed that
Buyer has approved and found the Commitment, the Survey and all matters
reflected on or in any of them to be acceptable and permitted hereunder and
Buyer has agreed to take title to the Property subject to such matters, and
Buyer may not thereafter refuse to consummate the



--------------------------------------------------------------------------------

sale contemplated by this Contract or claim any failure of Seller’s obligations
under this Contract solely because of any such matters. Any items to which Buyer
does not object in writing within the Objection Period or to which it does
object but subsequently waives (or is deemed to have waived) shall be deemed to
be “Permitted Exceptions” (herein so defined).

 

13. DEFAULT: Unless otherwise provided for herein, if Buyer fails to comply with
this Contract, Seller may, as Seller’s sole remedy, terminate this Contract and
receive the Earnest Money as liquidated damages. If Seller fails to comply with
this Contract for a reason other than Buyer’s failure to perform its obligations
under this Contract, Buyer may, as its sole and exclusive remedy, either
(i) enforce specific performance of Seller’s obligations hereunder; provided,
that (a) to do so, Buyer must bring suit therefor within sixty (60) days
following the date provided in this Contract for Closing (failing which Buyer
shall have waived the right to do so), and (b) in electing to enforce specific
performance of Seller’s obligations hereunder, Buyer shall be deemed also to
have elected to accept the conveyance of the Property subject to all matters of
record (other than the liens Seller is obligated to discharge as provided for in
Section 12 above), each of which shall be a Permitted Exception for all
purposes, or (ii) terminate this Contract and receive the Earnest Money, in
which event neither party hereto shall have any further rights, duties or
obligations one to the other hereunder.

 

14. ATTORNEY’S FEES: Any signatory to this Contract who is the prevailing party
in any legal proceeding against any other signatory brought under or with
relation to this Contract or transaction shall be additionally entitled to
recover court costs and reasonable attorney’s fees from the non-prevailing
party.

 

15. ESCROW: The Earnest Money is deposited with Escrow Agent with the
understanding that Escrow Agent (i) is not a party to this Contract and does not
assume or have any liability for performance or non-performance of any
signatory, (ii) is not liable for any losses of escrow funds caused by the
failure of any banking institution in which such funds have been deposited and
(iii) shall deposit the Earnest Money in an interest bearing account with a
financial institution or in a financial instrument acceptable to Buyer. All
interest accruing on the Earnest Money shall be for the benefit of Buyer and if
the Earnest Money is returned to Buyer pursuant to the provisions of this
Contract, the interest thereon shall also be delivered to Buyer. Buyer and
Seller hereby agree that in the event Buyer fails to timely purchase the
Property as set forth in this Contract, Seller may make written demand on Escrow
Agent, with a copy to Buyer, stating that Seller is entitled to the Earnest
Money pursuant to this Contract. Unless Buyer objects to such delivery of the
Earnest Money to Seller within five (5) days, Escrow Agent is hereby irrevocably
authorized and directed by Buyer and Seller to remit the Earnest Money to Seller
without any duty or obligation to investigate the facts underlying Seller’s
demand. Buyer and Seller hereby each indemnify, save harmless and agree to
defend Escrow Agent from and against any claim, demand, costs or damages
(including reasonable attorneys’ fees) incurred by Escrow Agent and arising from
or with respect to Escrow Agent’s complying with such demand by Seller. At the
Closing, the Earnest Money shall be delivered to Seller and applied to the Sales
Price.



--------------------------------------------------------------------------------

16. REPRESENTATIONS AND WARRANTIES OF SELLER: Seller hereby represents and
warrants to Buyer, which representations and warranties shall be deemed made by
Seller to Buyer also as of the Closing Date:

 

  a. Seller is duly authorized and empowered to sell the Property;

 

  b. Seller has the full power, authority and legal right to enter into and
perform this Agreement. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary legal action on the part of
Seller;

 

  c. Seller has not filed any petition seeking or acquiescing in any
reorganization, arrangement, composition, readjustment, liquidation, dissolution
or similar relief under any law relating to bankruptcy or insolvency, nor has
any such petition been filed against Seller;

 

  d. Seller is a “non-foreign person” within the meaning of Section 1445 of the
United States Internal Revenue Code of 1986, as amended, and the regulations
issued thereunder (the “Code”);

 

  e. Seller has paid, through 2005 all standby fees, taxes, charges, debts, and
other assessments due by Seller with respect to the Property;

 

  f. Seller has not received any notice of condemnation or a threat thereof
affecting any portion of any of the Property (Seller has advised Buyer, however,
of the potential street widening/overpass construction of roads near the Tract
located at or near the intersection of Highway 6 and FM 529 in Houston, Texas;

 

  g. Copies of the Tenant Leases and Service Contracts and the Rent Roll
(defined below) shall be true, correct and complete in all material respects and
shall, in the case of the Tenant Leases and Service Contracts, include all
amendments thereto; and

 

  h. To Seller’s knowledge, Seller has not actually received any written notices
from any governmental authority that any of the Property is in violation of any
federal, state, county or municipal laws, ordinances, orders, codes, regulations
or requirements affecting all or any portion of the Property which have not been
cured.

The term “to the best of Seller’s actual knowledge” or to “Seller’s actual
knowledge” shall mean Seller’s actual knowledge being limited to the current,
actual knowledge of David Ricke and Larry Holt (in no event shall David Ricke,
Larry Holt or any officer, director or employee of Seller or any of its
affiliates ever have any personal liability or obligations under or arising out
of this Contract), no special investigation having been made, and specifically
does not include matters which “should have” been known or matters of public
record.

If any representation or warranty above is known by or disclosed to Buyer, prior
to the Closing, to be untrue and is not remedied by Seller prior to the Closing,
Buyer shall, as Buyer’s sole and exclusive remedy on account thereof, either
(i) terminate this Contract



--------------------------------------------------------------------------------

and the Earnest Money shall be refunded to Buyer, and neither party shall have
any further rights or obligations pursuant to this Contract, or (ii) waive such
breach of representation and warranty and close the transaction with no
reduction in the Sales Price.

The representations and warranties of Seller set forth in this Section 16 shall,
except as provided in the immediately preceding paragraph hereof, survive
Closing; provided, that, Buyer shall be deemed to have waived any and all claims
for breach of any such representations and warranties unless within six
(6) months following Closing Buyer has provided written notice of the claim
(together with the specific factual basis therefor). The provisions of this
paragraph shall expressly survive Closing.

 

17. AGREEMENTS OF SELLER:

 

  A. To the extent Seller has not previously done so, Seller agrees to deliver
or make available to Buyer within one (1) business day of the Effective Date (or
as soon thereafter as is reasonably practicable) copies of the following:

 

  (1) The tenant leases (“Tenant Leases”) and all contracts (“Service
Contracts”) relating to the maintenance and operation of the Property and all
tenant lease files;

 

  (2) A rent roll (“Rent Roll”), dated within ten (10) days of the Effective
Date, setting forth the name of each tenant under a Tenant Lease, the amount of
monthly rent, the amount of all security and other deposits, and the unit leased
by such tenant, commencement and expiration date, and prepaid rent;

 

  (3) To the extent Seller is in possession of the same, the “as-built” plans
and specifications with respect to the Improvements, together with certificates
of occupancy;

 

  (4) To the extent Seller is in possession of the same, copies of all soils
reports and environmental audits in respect to the Property; provided, that,
notwithstanding the foregoing, Seller makes no and specifically disclaims all
representations and warranties, express or implied, in respect thereto,
including, without limitation, that the same are accurate or complete in any
manner or to any extent, it being agreed that Seller is providing the same as an
accommodation and Buyer will be making its sole and independent analysis and
judgment regarding the condition of the Property; and

 

  (5) To the extent Seller is in possession of the same, a copy of all licenses
and permits with respect to the Property.



--------------------------------------------------------------------------------

  B. From the Effective Date until the Closing Date or earlier termination of
this Contract, Seller shall:

 

  (1) Operate and (subject to the provisions of Sections 20 and 21 below)
maintain the Property in the same manner as Seller has operated and maintained
the Property prior to the Effective Date;

 

  (2) Without the prior written consent of Buyer (Buyer shall have five
(5) business days following receipt of Seller’s request for consent to either
grant or deny such consent), not enter into any written or oral Service Contract
with respect to any of the Multi-Tenant Properties that will not be fully
performed by Seller on or before the Closing Date, unless the same can be
canceled by Buyer (with not more than thirty (30) days notice) without liability
on or after the Closing Date without penalty, premium or fee;

 

  (3) Without the prior written consent of Buyer (Buyer shall have five
(5) business days following receipt of Seller’s request for consent to either
grant or deny such consent), not to enter into any Tenant Lease after the
expiration of the Feasibility Period;

 

  (4) Advise Buyer promptly of any litigation, arbitration, administrative
hearing, or legislation before any governmental body or agency of which Seller
is notified concerning or affecting the Property which is instituted or
threatened after the date hereof; and

 

  (5) Cooperate in good faith with Buyer in Buyer’s efforts to obtain estoppel
certificates from the tenants under the Tenant Leases, including assisting Buyer
in contacting such tenants and encouraging such tenants to execute and deliver
the estoppels to Buyer promptly.

 

18. USE OF PROPERTY: Seller has not claimed the benefit of laws permitting a
special use valuation for the purposes of payment of ad valorem taxes on the
Property. If a previous owner claimed such benefit, and after the Closing, Buyer
changes the use of the Property and the same results in the assessment of
additional taxes, such additional taxes will be the obligation of the Buyer. The
provisions of this Section 18 shall survive the Closing.

 

19. PROPERTY SURVEY: Seller has delivered to Buyer one or more surveys of the
Land (the “Survey”), to the extent Seller is in possession of the same.

 

20. CONDEMNATION: If prior to the Closing Date condemnation proceedings are
commenced against any “material portion” of a Tract (each such affected Tract
being referred to in this Section 20 as a “Condemnation Affected Tract”), Seller
shall promptly give Buyer written notice of such condemnation and Buyer may, at
its option, either (i) terminate this Contract as to such Condemnation Affected
Tract only by written notice to Seller within ten (10) days after Buyer is
advised in writing of the commencement of condemnation proceedings in which case
the Sales Price shall be reduced by an amount by an amount equal to the Tract
Price Allocation (defined below) for the Condemnation Affected Tract and this
Contract shall continue in effect as to all of the Property other than the
Condemnation Affected Tract, or (ii) Buyer shall continue this Contract with
regard to all of the Property (including the Condemnation Affected Tract) in
which case



--------------------------------------------------------------------------------

Buyer shall have the right to appear and defend in such condemnation
proceedings, and Seller shall assign to Buyer at Closing all of Seller’s rights,
titles, and interests in and to all awards therefor (subject, however, to
Seller’s rights thereto in its capacity as a tenant under the Multi-Tenant
Property Lease or Single Tenant Property Lease affecting such Condemnation
Affected Tract) and the Sales Price shall not be reduced. For the avoidance of
doubt, Seller and Buyer agree that if this Contract is not terminated as to any
Condemnation Affected Tract, then following Closing Seller shall have the right
to the proceeds and awards resulting from such condemnation as if such
condemnation had occurred during the term of the Multi-Tenant Property Lease or
Single Tenant Property Lease (as applicable) affecting such Condemnation
Affected Tract. The term “material portion” means such portion of the
Condemnation Affected Tract as would give Seller the right to terminate its
Multi-Tenant Property Lease or Single Tenant Property Lease (or applicable)
affecting such Condemnation Affected Tract if such condemnation had occurred
when such lease was in effect. As used herein, the term “Tract Price Allocation”
means, with regard to each Tract, the amount set forth on Exhibit “J” attached
hereto and made part hereof.

 

21. CASUALTY LOSS: Notwithstanding any contrary provisions of the Texas Property
Code, if any part of the Improvements on any Tract is damaged or destroyed by
fire or other casualty loss on or after the Effective Date and prior to the
Closing Date (each such affected Tract is referred to in this Section 21 as a
“Casualty Affected Tract”), Seller shall elect, in a writing delivered to Buyer
on the first to occur of (x) ten (10) days after the date thereof, or (y) the
Closing Date, to either (i) terminate this Contract as to such Casualty Affected
Tract in which case the Sales Price shall be reduced by the Tract Allocation
Price for such Casualty Affected Tract, Seller shall retain all rights to all
insurance proceeds payable as a result of such damage and this Contract shall
continue in effect as to all of the Property other than the Casualty Affected
Tract, or (ii) continue this Contract as to such Casualty Affected Tract in
which case (A) at Closing Seller shall assign (subject to the rights of Seller
in and to such insurance proceeds in its capacity as a tenant under the
Multi-Tenant Property Lease or Single Tenant Property Lease [as applicable]
which is to affect such Casualty Affected Tract) to Buyer all of Seller’s
rights, titles, and interests in and to all property casualty insurance proceeds
attributable to such damage (less any portions thereof which may have been paid
by Seller towards the cost of repair), and close the purchase of the Property
without reduction in the Sales Price, and (B) following Closing, Seller and
Buyer, in their respective capacities as landlord and tenant under the
Multi-Tenant Property Lease or Single Tenant Property Lease (as applicable)
which affects such Casualty Affected Tract, proceed promptly with the repair and
restoration of the Improvements on the Casualty Affected Tract (and disbursement
and application of proceeds of insurance) in accordance with Multi-Tenant
Property Lease or Single Tenant Property Lease (as applicable) which affects
such Casualty Affected Tract. The obligations and agreements of Seller and Buyer
set forth in clause (B) of the preceding sentence of this paragraph shall
expressly survive Closing.

 

22. MISCELLANEOUS:

 

  a. Any notice required or permitted to be delivered hereunder shall be deemed
received when personally hand delivered or the next business day after being
sent by nationally recognized overnight delivery service, addressed to Seller or
Buyer, as the case may be, at the address set forth below the signature of such
party hereto.



--------------------------------------------------------------------------------

  b. This Contract shall be construed under and in accordance with the laws of
the State of Texas, and all obligations of the parties created hereunder are
performable in Harris County, Texas.

 

  c. This Contract shall be binding upon and inure to the benefit of the parties
hereto and, subject to the provisions of Section 23 hereof, their respective
heirs, executors, administrators, legal representatives, successors, and
assigns.

 

  d. In case any one or more of the provisions contained in this Contract shall
for any reason be held to be invalid, illegal, and unenforceable in any respect,
such invalidity, illegality, or unenforceability shall not affect any other
provision hereof, and this Contract shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.

 

  e. This Contract constitutes the sole and only agreement of the parties hereto
and supersedes any prior understandings or written or oral agreements between
the parties respecting the within subject matter and cannot be changed except by
their written consent.

 

  f. Time is of the essence in this Contract.

 

  g. Words of any gender used in this Contract shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, and vice versa, unless the context requires otherwise.

 

  h. In accordance with the requirements of the Texas Real Estate License Act,
Buyer is hereby advised by Broker that it should be furnished with or obtain a
policy of title insurance or have the abstract covering the Property examined by
any attorney of its own selection.

 

  i. Unless otherwise expressly stated herein, none of the representations,
warranties and covenants contained herein shall survive the Closing.

 

  j. Buyer and Seller each agrees not to disclose the existence of this Contract
or make any disclosure of the terms hereof (whether prior to or after Closing)
except only to their employees and consultants who have a legitimate business
reason to know such information and except only as necessary to comply with
applicable securities laws. If requested by Buyer, Seller shall cause Broker to
execute a confidentiality agreement in form acceptable to Buyer with respect to
the Contract and the sale of the Property.

 

  k. If the day for performance of any obligation hereunder, or the last day of
a particular time period provided for herein, falls on a Saturday, Sunday, or
legal holiday recognized by national banks in the City of Houston, Texas, such
day for performance, and the expiration of such time period, as the case may be,
shall be the next day which is not a Saturday, Sunday or such legal holiday.



--------------------------------------------------------------------------------

23. ASSIGNMENT: Buyer shall have a one time right to assign this Contract in
whole, but not in part, subject to the following: (a) at the time of such
assignment, Buyer is not in default hereunder, (b) the assignee is a partnership
or other entity in which First States Group, L.P. (i) directly or indirectly
owns 50% or more of the beneficial ownership interests or (ii) retains
management control thereof, (c) such assignment is made no later than five
(5) days prior to the Closing Date, (d) no such assignment shall relieve First
States Group, L.P. from any of the covenants, duties, agreements, or obligations
of the Buyer hereunder, whether arising prior to or after the date of such
assignment, and (e) the assignee executes and delivers to Seller an instrument
pursuant to which such assignee assumes, for the express benefit of Seller, all
of the obligations, covenants, duties, and agreements of the named Buyer,
whether arising prior to or after the date of such assignment.

 

[End of Page; Signature pages follow:



--------------------------------------------------------------------------------

EXECUTED in multiple originals on the dates set forth by each party’s signature,
but effective upon the Effective Date as set forth below.

 

STERLING BANK By:      Name:      Title:      Date:                     , 2006
Seller’s Address: Sterling Bank 2550 North Loop West, Suite 600 Houston, Texas
77092 Attention: President and General Counsel With copy to:

Stephen C. Jacobs, Esq.

Locke Liddell & Sapp LLP

600 Travis, 32nd Floor

Houston, Texas 77002

 



--------------------------------------------------------------------------------

FIRST STATES GROUP, L.P. By:      Name:      Title:      Date:
                    , 2006 Buyer’s Address: 610 Old York Road, Suite 300
Jenkintown, PA 19046 Attention: Sonya Huffman With copy to: Mr. Jeff Foster 610
Old York Road, Suite 300 Jenkintown, PA 19046